        Case 6:20-cv-01012-ADA Document 11-1 Filed 11/17/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


  WSOU INVESTMENTS, LLC D/B/A                           Case No. 6:20-cv-01012
  BRAZOS LICENSING AND                                  Case No. 6:20-cv-01013
  DEVELOPMENT,                                          Case No. 6:20-cv-01014
                                                        Case No. 6:20-cv-01015
               Plaintiff                                Case No. 6:20-cv-01016
                                                        Case No. 6:20-cv-01017
               v.                                       Case No. 6:20-cv-01018
                                                        Case No. 6:20-cv-01019
  TP-LINK TECHNOLOGY CO.,                               Case No. 6:20-cv-01020
  LTD.,                                                 Case No. 6:20-cv-01021
                                                        Case No. 6:20-cv-01022
               Defendant
                                                        JURY TRIAL DEMANDED



                                           ORDER

       Before the Court is Motion for Reconsideration. After careful consideration of the Motion

and all other matters properly before the Court, the Court is of the opinion that the Motion is

meritorious and should be GRANTED.

       IT IS THEREFORE ORDERED that Defendant’s Motion is GRANTED.




                                                   ALAN D ALBRIGHT
                                                   UNITED STATES DISTRICT JUDGE
